Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed December 13, 2021 has been entered.  Claims 1, 3, 4, 6-10, 12, 14-21, 23, 25 and 27-30 are pending in this application, with claims 14-21 and 23 withdrawn from consideration as directed to a non-elected invention.  Thus, claims 1, 3, 4, 6-10, 12, 25 and 27-30 are examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 25, 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al. (US 2014/0335368).
Faruque discloses a method that includes locally applying a high-temperature resistant material such as graphite (equivalent to the presently claimed “absorbent”) to at least one surface of aluminum alloy parts; see para. [0033] and part 914 in Fig. 1 of Faruque.  Figs. 10-15 of Faruque illustrate various embodiments where that material is not applied to certain regions of the aluminum alloy.  Then the alloy passes through a heating station 920 (see para. [0054-0055] of Faruque), i.e. “the workpiece is irradiated 
With respect to claim 3, the statement in Faruque para [0033] of depositing the graphite on “at least one” surface of the aluminum would render obvious depositing it on “at least two” sides of the workpiece as claimed.  With respect to claim 4, graphite is normally black and/or dark grey.  With respect to claim 25, Faruque para. [0031] indicates the prior art method may employ 2000 series Al alloys, which contains copper and many of which contain magnesium.  With respect to claim 27, para. [0066] of Faruque discloses bending.  With respect to claims 28 and 30, Faruque para. [0055] indicates that heating is in a continuous furnace at 300-5800C, equivalent to “infrared heating” as claimed.
Faruque does not specifically state that “the absorbent adheres to where it is applied…even when the workpiece is shaken or moved” as required by the instant claims.  However, it is first noted that the instant claims do not require shaking or moving the workpiece; they merely state that “when” shaken or moved the absorbent will remain adhered.  Further, the material applied in Faruque appears to be relatively permanently adhered to the aluminum alloy, such that it would remain on the alloy even if shaken or moved.  In other word, one of skill in the art would reasonably believe that if one were to shake or move the products made by Faruque, the material would remain adhered to the surface of the aluminum alloy.
.

Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al. in view of Carsley et al. (U.S. Patent 8,211,251).
Faruque does not explicitly disclose the limitations of the instant claims.  Carsley is directed to a method of applying a coating of a material such as graphite to an aluminum alloy panel followed by heating the panel, i.e. is in a similar field of endeavor as Faruque.  With respect to claim 6, Carsley col. 9, II. 39-42 discusses an embodiment in which an absorbent is applied in the form of a powder suspended in a water solution and that the water evaporates after application. With respect to claim 8, Carsley col. 3, II. 35-38 discloses that the absorbent can be applied using any one of a number of techniques, including spraying, and one of skill in the art would appreciate that spraying a material generally involves having the material emanate from a nozzle. With respect to claim 9, Carsley col. 3, l. 36 indicates the absorbent can be applied by means of a roller.  
Given that Faruque indicates that the graphite may be applied to the aluminum alloy materials “using a known technique” or by “any suitable process”, it would have been obvious for one of skill in the art to incorporate these features as disclosed by Carsley et al. when depositing the graphite material onto the aluminum in the process of Faruque et al.,

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., as above, in view of any of Driffort et al. (U.S. Patent 3,475,639), Miyamoto et al. (US 2010/0296253) or JP 59-179265 (and its translation of record).
Faruque does not disclose applying the graphite in a carrier medium including at least one of a hydrocarbon and an alcohol as required by the instant claim. Rather, Faruque para. [0033] merely states that the graphite is deposited “using a known technique” and that “any suitable process may be used”. Each of Driffort, Miyamoto, and JP ‘265 are directed to methods that include coating aluminum alloys with a material including graphite, i.e. are in a related field of endeavor as Faruque. Each of the secondary references indicate that it was known in the art, at the time of filing of the present invention, to apply the graphite using a carrier medium as presently claimed. See, for instance, Driffort col. 2, Il. 37-40, Miyamoto para. [0031], or the bottom portion of page 2 of the translation of JP ‘265.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al. in view of Thym et al. (U.S. Patent 3,983,889) or JP 2001-259554 (and its translation of record).
Faruque, discussed in item no. 4 supra, does not explicitly disclose the limitations of the instant claims.  Faruque intends to use the aluminum alloys treated as discussed above as automotive body parts; see para. [0029] of Faruque. It would therefore be imperative that they are clean and bright in appearance and free of foreign matter, and thus to remove the foreign matter added to those alloys in the prior art methods would have been considered an obvious step by one of skill in the art. Thym and JP ‘554 
Thus, the method as disclosed by Faruque et al., combined with the disclosures of Thym et al. or JP 2001-259554, would have suggested a method as presently claimed to one of ordinary skill in the art.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., alone or in view of Driffort et al.
Claim 29 states a grain size of the graphite.  In general, the mere recitation of a numerical parameter in an otherwise known process will not result in patentability of a claim directed to that process, absent evidence of criticality of the numerical parameter.  In the present case, the numerical parameter does not appear to be critical to the invention, at least for the reason that it is recited solely in a dependent claim.  Therefore the disclosure of Faruque et al. is held to establish a prima facie case of obviousness of the claimed method, for reasons as indicated supra.
At a minimum, it is noted that Driffort (discussed in item no, 6 supra) specifically employs graphite of a grain size as claimed; see Driffort col. 2, l. 40.  Based on this disclosure of Driffort et al., it would have been an obvious expedient for one of ordinary skill in the art, practicing the method disclosed by Faruque et al., to do so using graphite with a grain size as presently claimed.
Response to Arguments
In Remarks filed December 13, 2021, Applicant asserts that Faruque does not disclose shaping as required by claim 1 as amended, i.e. Applicant states that “The portion of the component of Faruque et al. which includes the composition of
relatively high temperature-resistant material (for example, graphite) selectively deposited thereon is not bent, shaped or formed” (Remarks p. 9).  It is unclear on what basis Applicant makes this assertion.  Faruque para. [0060] states that the finished basic laminate (the aluminum coated with graphite) may be wound onto a take-up roller or recoiler and a section thereof cut from the roll for forming, cutting or shaping into a desired part.  Sections of the laminate may be formed into a variety of complex shapes.  This would clearly include shaping of the part of the laminate that includes the graphite coated upon it.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        January 11, 2021